394 Pa. 57 (1958)
Aldridge, Appellant,
v.
Great Atlantic & Pacific Tea Company.
Supreme Court of Pennsylvania.
Argued October 6, 1958.
November 10, 1958.
Before JONES, C.J., BELL, MUSMANNO, JONES and COHEN, JJ.
Theodore M. Tracy, with him Edward O. Spotts, for appellant.
William H. Eckert, with him Milton W. Lamproplos, and Eckert, Seamans & Cherin, for appellee.
OPINION BY MR. CHIEF JUSTICE JONES, November 10, 1958:
This appeal is from a judgment of non pros entered on the defendant's petition.
Where a plaintiff neglects to prosecute his suit diligently and the delay would be harmfully prejudicial to the defendant, if the suit were to be put to trial, the entry of a judgment of non pros is appropriate: Alker v. *58 The Philadelphia National Bank, 372 Pa. 327, 332-333, 93 A. 2d 699.
The facts appearing of record in the present case, and referred to in the opinion of President Judge McNAUGHER for the court en banc, fully justify the action of the court below in entering the judgment of non pros. That being so, nothing is to be gained by pro-longing the discussion. Such a judgment is reversible on appeal only where its entry constitutes a manifest abuse of discretion (Wingert v. Anderson, 309 Pa. 402, 403, 164 A. 333)  a circumstance entirely absent in the present instance.
Judgment affirmed.